Citation Nr: 1114148	
Decision Date: 04/11/11    Archive Date: 04/21/11

DOCKET NO.  09-48 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for degenerative disc disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from February 2008 to March 2009, including combat service in Iraq, and his decorations include the Combat Action Badge.  

This matter comes before the Board of Veterans' Appeals (BVA) from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.


FINDINGS OF FACT

1.  Since March 17, 2009, the Veteran's low back disability has been has been consistent in severity and his range of motion is shown as painful forward flexion between 30 and 60 degrees.

2.  Since March 17, 2009, the Veteran's low back disability has been productive of neurologic impairment of the right lower extremity that results in disability analogous to moderate incomplete paralysis of the sciatic nerve.


CONCLUSIONS OF LAW

1.  Throughout the course of this appeal, the criteria for an initial disability rating of 20 percent, and no more, for degenerative disc disease of the lumbar spine, have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.7, 4.40, 4.45, 4.59, 4.71(a), Diagnostic Codes 5235-5243 (2010). 

2.  Throughout the course of this appeal, the criteria for a separate 20 percent rating for radiculopathy of the right lower extremity have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.123, 4.124, 4.124a; Diagnostic Code 8520 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, a claimant for a higher VA disability rating will be presumed to be seeking the maximum benefit allowed by law and regulation, and it follows that such a claim remains in controversy where less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993) (stating that a claimant may limit their claim or appeal to the issue of entitlement to a particular disability rating that is less than the maximum allowed by law for a specific service-connected condition, but, where there is no clearly expressed intent to limit the appeal, VA is required to consider entitlement to all available ratings for that condition).  Here, during the March 2010 Board hearing, the Veteran explicitly stated that the assignment of separate 20 percent ratings based on limitation of motion of the low back and for right lower extremity impairment would satisfy his appeal.  Accordingly, the award below of separate 20 percent evaluations for these discrete manifestations of his low back disability constitutes a full grant of the benefit sought on appeal.  As such, no discussion of VA's duty to notify or assist is necessary.

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which sets forth separate rating codes for various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Evidence to be considered in the appeal of an initial rating is not limited to that reflecting the then current severity of the disorder.  Fenderson v. West, 12 Vet. App. 119 (1999).  A disability must be considered in the context of the whole recorded history.  Consistent with the facts found, the ratings may be higher or lower for different segments of the time, i.e., the ratings may be "staged."  Id.

Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability in reaching its decision.  
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

When evaluating joint disabilities rated on the basis of limitation of motion, VA may consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, functional loss due to pain is rated at the same level as functional loss where motion is impeded.  See Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Pursuant to 38 C.F.R. § 4.59, painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995).  The Board observes that the United States Court of Appeals for Veterans Claims (Court) recently noted that when rating spine disabilities, the Board must discuss any additional limitation of motion that a Veteran has due to pain, weakness, or fatigue.  See Cullen v. Shinseki, 24 Vet. App. 74, 85 (2010).  

The rating of the same disability under various diagnoses is to be avoided. Disability from injuries to the muscles, nerves, and joints of an extremity may overlap to a great extent, so that special rules are included in the appropriate bodily system for their rating.  Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected rating, and the rating of the same manifestation under different diagnoses are to be avoided.  38 C.F.R. § 4.14.  Notwithstanding the above, VA is required to provide separate ratings for separate manifestations of the same disability that are not duplicative or overlapping.  See Esteban v. Brown, 6 Vet. App. 259, 261 (1994). 

Further, the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case." See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as the Veteran's relevant medical history, his current diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

In this case, the Veteran was initially assigned a 10 percent disability rating by way of the September 2009 rating decision.  The Veteran appealed this rating assignment by way of his October 2009 notice of disagreement (NOD).  

A lumbar spine disability may be rated pursuant to the general rating formula for diseases and injuries of the spine set forth in Diagnostic Codes (DC) 5235-5242.  The Veteran's current rating is under DC 5242.  Under the general rating formula, a 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating requires that the condition be manifested by forward flexion of the thoracolumbar spine of 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating requires unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent rating requires unfavorable ankylosis of the entire spine. 

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  38 C.F.R. § 4.71a, Note 2. 

Intervertebral Disc Syndrome is rated under Diagnostic Code 5243, based upon the frequency of incapacitating episodes.  An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Intervertebral disc syndrome is evaluated either on the total duration of incapacitating episodes over the past twelve months, or by combining under 38 C.F.R. § 4.25 separate ratings of its chronic orthopedic and neurologic manifestations along with rating of all other disabilities, whichever method results in the higher rating.  The Board observes that the Veteran is not diagnosed with intervertebral disc syndrome, and has not suggested that his back disability is manifested by incapacitating episodes, therefore, a rating under DC 5243 is not applicable in this case.

Here, the evidence available for review includes the Veteran's private outpatient treatment notes, his July 2009 VA examination report, and hearing testimony.  

A June 2009 private medical record shows that the Veteran had significant back pain, along with radiating pain into the right lower extremity, and numbness in the right heel and arch.  Physical examination revealed no gait deviation, but postural deviations to include forward head and shoulders, bilateral protracted scapulae with increase in posterior pelvic tilt.  Range of motion was noted as flexion to 51 degrees, extension to 35 degrees, right and left sidebending to 36 and 33 degrees, respectively, and right and left rotation to 73 and 58 degrees, respectively.

In July 2009, the VA examiner reported the Veteran's back pain as constant and moderately severe, with radiating pain into the right leg and hip, and numbness into the arch of the right foot.  No incapacitating episodes were reported.  The Veteran was noted as having antalgic gait, but no abnormal spine curvatures.  Range of motion was noted as flexion of 0 to 70 degrees, with pain at 60 degrees; extension of 0 to 20 degrees with pain at 15 degrees.  The examiner noted that there was objective evidence of pain with active motion, and following repetitive motion, but that there was no additional limitation after three repetitions of range of motion.  The Veteran reported to the examiner that he lost time from work for his back disability, due to medical appointments, but not otherwise.

At his March 2010 hearing, the Veteran confirmed again the radiating pain down his right leg, but also confirmed that there is no similar symptom on the left side.  See hearing transcript at page 6.  The Veteran also noted worsening pain since the July 2009 examination.  Id. at page 7.  The Veteran reported that it is not egregiously worse, as to the range of motion, but that it is worse, thus suggesting a pain level between the 30 and 60 degrees of flexion.  He confirmed that he was seeking a rating at the 20 percent level for range of motion.  Id. at pages 9 and 10.  

After considering the evidence of record, the Board finds that an initial rating of 20 percent, but no more, is warranted.  In this regard, the Board again notes that there are just two reports in the claims folder noting range of motion, but those records coupled with the Veteran's competent and credible hearing testimony show that the Veteran's painful motion exists in the 30 to 60 degrees of flexion, thus most closely approximating the disability level for a 20 percent under The General Rating Formula for Disease and Injuries of the Spine, and because the severity of the Veteran's back disability appears to be consistent throughout the course of this entire appeal, the Board finds that a 20 percent rating is warranted throughout.

The Board, however, finds that the Veteran's low back disability does not meet the criteria for a rating in excess of 20 percent.  For a 40 percent rating, the evidence must show that the Veteran's symptoms show forward flexion limited to 30 degrees or less, or show that he has had incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  Because the Veteran's motion is painful motion is not demonstrated at that level and because he has had no incapacitating episodes, the Board finds that the severity of his back disability most closely approximates the rating criteria for 20 percent, and no more.  

Further, the Board acknowledges the Veteran's consistent complaint of radiating pain down his right, but not left leg, throughout the course of the appeal, as discussed above.  Under Diagnostic Code 8520, a 10 percent rating is warranted for mild incomplete paralysis of the sciatic nerve; a 20 percent rating requires moderate incomplete paralysis of the sciatic nerve; a 40 percent rating requires moderately severe incomplete paralysis; a 60 percent rating requires severe incomplete paralysis with marked muscular atrophy; an 80 percent rating requires complete paralysis of the sciatic nerve.  When there is complete paralysis, the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost.   The Veteran has consistently reported radiating pain, as well as numbness in his toes and feet, on the right.  At his hearing, he reported that has to stand on his "right toe every time [he stands] up because [he] can't flat foot stand, it's impossible."  See hearing transcript at page 10.  Thus, also the Veteran is not reporting pain and numbness at a truly severe level, it appears that it can be assessed as moderate, rather than mild, in that it moderately affects his ability to move normally.  Resolving any doubt in the Veteran's favor, the Board finds that the medical and lay evidence supports his entitlement to a separate 20 percent rating, and no more, under Diagnostic Code 8520, for radiculopathy of the right lower extremity. 

Where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart.  The Board finds that the Veterans symptoms were consistent throughout the entire period on appeal, and the 20 percent rating and separate 20 percent radiculopathy rating accurately represent the current severity of his disabilities.  No additional staged ratings are warranted.  


ORDER

Subject to the laws and regulations regarding monetary benefits, an initial rating of 20 percent, and no more, for degenerative disc disease of the lumbar spine is granted. 

Subject to the law and regulations regarding monetary benefits, a separate initial rating of 20 percent, but no higher, for neurological impairment analogous to radiculopathy of the right lower extremity is granted. 



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


